Exhibit 10.1

 

EXECUTIVE RETENTION AGREEMENT

 

This Executive Retention Agreement (this “Agreement”) is made by and among CLOUD
PEAK ENERGY INC. (the “Company”) and                       (“Executive”) and is
entered into as of November 9, 2018 (the “Effective Date”).

 

1.                                      Purpose.  The Company recognizes the
important goal of retaining Executive as an employee of the Company, and, in
furtherance of that goal, the Company wishes to provide financial incentives for
Executive to remain an employee for the period of time specified in this
Agreement and to continue to perform in a highly effective manner and contribute
to the success of the Company and its affiliates.  Except to the extent
otherwise defined herein, capitalized terms used in this Agreement shall have
the meaning given them in that certain employment agreement between Executive
and the Company, dated              , and as in effect as of the date hereof,
regardless of whether modified or terminated in the future (the “Employment
Agreement”).

 

2.                                      Retention Payment.

 

(a)                                 Payment Amount.  Provided that Executive has
continuously remained an active full-time employee of the Company from the
Effective Date through the applicable “Retention Dates” set forth in the
following table, the Company shall pay to Executive an amount equal to the
product of (i) 100% of Executive’s annualized base salary, as in effect on the
Effective Date (the “Retention Amount”), and (ii) the applicable “Retention
Percentage” specified in the table below that corresponds to the applicable
Retention Date (each such payment, a “Retention Payment”):

 

Retention Date

 

Retention Percentage

 

July 1, 2019

 

15

%

October 1, 2019

 

15

%

January 1, 2020

 

15

%

April 1, 2020

 

15

%

July 1, 2020

 

40

%

 

Notwithstanding the foregoing, in the event that the Company implements a
retention program for all employees, or for a subset of employees that would
otherwise include employees in Executive’s (or a comparable) position, then
Executive will receive the greater of the benefits provided under such other
program or the benefits provided under this Agreement.

 

(b)                                 Payment Date and Payment Form.  Executive
shall be paid each Retention Payment for which Executive has satisfied the
eligibility requirements on the first

 

1

--------------------------------------------------------------------------------



 

regularly scheduled pay date occurring on or after the applicable Retention
Date.  Each Retention Payment shall be made in the form of a lump sum cash
payment.

 

(c)                                  Effect of Certain Employment Terminations. 
In the event that Executive’s employment with the Company or its Affiliates
terminates by reason of (i) Executive’s death or Disability, or (ii) a
termination by the Company without Cause, or (iii) a termination by Executive
due to Good Reason, in each case prior to the last Retention Date specified in
the table above, then Executive (or Executive’s beneficiary in the event of
death) shall be eligible to receive: (1) in the case of a termination by the
Company without Cause or by Executive for Good Reason, all remaining unpaid
Retention Payments, and (2) in the case of a termination by reason of
Executive’s death or Disability, a pro-rata portion of the next applicable
Retention Payment, calculated by multiplying the next Retention Payment by a
fraction, the numerator of which is the number of days that have elapsed between
the immediately preceding Retention Date (or the Effective Date if Executive’s
termination of employment occurs prior to the first Retention Date) and the date
of Executive’s termination of employment, and the denominator of which is 90. 
Any payment made upon termination of Executive’s employment pursuant to this
paragraph shall be made in a lump sum on the first regularly scheduled pay date
occurring on or after the termination of Executive’s employment.

 

For purposes of this Agreement, “Affiliate” shall mean with respect to the
Company, any entity directly or indirectly controlling, controlled by or under
common control with the Company.

 

3.                                      Not a Contract of Employment.  This
Agreement is not a contract of employment and does not guarantee Executive
employment for any specified period of time.

 

4.                                      Waiver.  No provisions of this Agreement
may be modified, waived, or discharged unless such modification, waiver, or
discharge is agreed to in writing signed by Executive and such officer as may be
specifically designated by Company.  No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

5.                                      Choice of Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State specified as
governing law in Executive’s Employment Agreement, without regard to conflicts
of laws principles of such State.

 

6.                                      Section 409A.  This Agreement is
intended to comply with, or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), and shall be construed and
administered in accordance with Section 409A.

 

7.                                      Entire Agreement.  This Agreement
contains all of the understandings and representations between the Company and
Executive relating to the retention bonus and supersedes all prior and
contemporaneous understandings, discussions, agreements, representations, and
warranties, both written and oral, with respect to any retention bonus;
provided, however, that this Agreement shall not supersede or modify any other
agreements between the Company and

 

2

--------------------------------------------------------------------------------



 

Executive, and specifically, Executive’s Employment Agreement shall remain in
full force and effect.

 

8.                                      Validity.  The invalidity or
unenforceability of any one or more provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

9.                                      Counterparts.  This Agreement may be
executed in one or more counterparts (including by facsimile), each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

 

10.                               Assignment; Change in Control.  The provisions
of this Agreement shall bind and inure to the benefit of the Company and its
successors and assigns.  The term “successors” as used in this Agreement shall
include any corporation or other business entity which shall by merger,
consolidation, purchase, or otherwise, acquire all or substantially all of the
business and assets or ownership of the Company, and successors of any such
corporations or other business entities.  Where appropriate, the term “Company”
as used in this Agreement shall also include any other successor that assumes
the Agreement.  Notwithstanding anything to the contrary herein, in the event
that (a) any successor fails to assume the Agreement, either by express
agreement or operation of law, or (b) following a “Change in Control” (as
defined in the Company’s Long-Term Incentive Plan), a successor that has assumed
this Agreement terminates Executive’s employment involuntarily and for a reason
other than Cause or Executive terminates employment for Good Reason, in each
case, prior to the last Retention Date specified in Section 2(a) above, then the
aggregate Retention Amount (to the extent unpaid) shall become immediately
payable in a single lump sum cash payment, and, following such payment, the
Agreement shall terminate and no additional amounts will be payable hereunder.

 

11.                               Withholding of Taxes.  The Company may
withhold from any amounts payable under this Agreement all federal, state, city
or other taxes as shall be required pursuant to any law or government regulation
or ruling.

 

12.                               Other Benefits.  The Retention Amount is a
special payment to Executive and will not be taken into account in computing the
amount of salary or compensation for purposes of determining any bonus,
incentive, pension or retirement, death, or other benefit under any bonus,
incentive, pension or retirement, insurance, or other employee benefit plan of
the Company, unless such plan or agreement expressly provides otherwise.

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

CLOUD PEAK ENERGY INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

Name:

 

 

4

--------------------------------------------------------------------------------